17-13514-mg        Doc 179     Filed 05/10/19 Entered 05/10/19 08:50:06         Main Document
                                             Pg 1 of 11


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                       FOR PUBLICATION
  In re:

                     Scott Kerner,                     Case No. 17-13514 (MG)

                                 Debtor.               Chapter 7



     MEMORANDUM OPINION AND ORDER GRANTING TRUSTEE’S MOTION
   FOR APPROVAL OF STIPULATION TO REDUCE THE CLAIM OF URBAN
 COMPASS AND DENYING DEBTOR’S MOTION TO EXPUNGE THE SAME CLAIM

 A P P E A R A N C E S:

 Pick & Zabicki LLP
 Attorney for the Debtor
 369 Lexington Avenue, 12th Floor
 New York, New York 10017
 By:    Douglas J. Pick, Esq.

 The Law Firm of Tese & Milner
 Attorney for the Chapter 7 Trustee
 735 Wickham Avenue
 P.O. Box 35
 Mattituck, New York 11952
 By:    Angela G. Tese-Milner, Esq.


 MARTIN GLENN
 UNITED STATES BANKRUPTCY JUDGE

           Pending before the Court is Angele G. Tese-Milner’s (“Trustee”) motion to approve a

 stipulation with Urban Compass, a creditor of the debtor’s chapter 7 estate. (“9019 Motion,”

 ECF Doc. # 162.) The stipulation reduces Urban Compass’ claim from $57,540 to $40,000 and

 allows it in that amount. (“Stipulation,” ECF Doc. # 167.) Scott Kerner (“Kerner” or “Debtor”)

 moved to expunge Urban Compass’ entire claim. (“Debtor’s Motion,” ECF Doc. # 149-1.) In

 effect, the Debtor’s Motion amounts to an objection to the Stipulation. Urban Compass

 (“Compass”) opposes the Debtor’s Motion. (“Opposition,” ECF Doc. # 157.) The Trustee filed

                                                  1
17-13514-mg         Doc 179   Filed 05/10/19 Entered 05/10/19 08:50:06          Main Document
                                            Pg 2 of 11


 a statement concerning the Debtor’s Motion. (ECF Doc. # 158.) The Debtor filed a response.

 (ECF Doc. # 160.) For the reasons explained below, the Court GRANTS the 9019 Motion and

 DENIES the Debtor’s Motion.

                                         I.   BACKGROUND

        Prior to filing his petition on December 7, 2017, Kerner retained Compass, a real estate

 brokerage firm, to sell his condominium unit (the “Condominium Unit”). (Opposition ¶ 2.)

 Kerner and Compass executed a brokerage agreement. (“Brokerage Agreement,” ECF Doc. #

 149-2, at 5–11.) The Brokerage Agreement (i) granted Compass an exclusive right to sell the

 Condominium Unit until February 22, 2018 (the “Term”); and (ii) provided that if the

 Condominium Unit was sold during the Term, Compass was entitled to a commission equal to

 4% of the total sale price. (See id.)

        During the Term, Compass introduced Jennifer Robinson-Khagan and Payam Khagan

 (collectively, the “Khagans”) to Kerner as possible purchasers of the Condominium Unit.

 (Opposition ¶ 3.) On or about September 30, 2017, Kerner entered into a contract (“Khagan

 Contract,” ECF Doc. # 157-1) to sell the Condominium Unit for $1,918,000 to the Khagans.

 (Opposition ¶ 3.) Compass agreed to reduce its commission to 3% of the total sale price only if

 the Condominium Unit was sold to the Khagans. (Id.) The Khagans satisfied the mortgage

 contingency in the Khagan Contract, and the closing of the sale of the Condominium Unit was

 scheduled for December 22, 2017. (Id.) The email scheduling the closing states, “To Julie

 [Newdow] and Mark [Landisman] [Compass Brokers]: Please send us your invoice as soon as

 possible.” (Id.)

        On December 7, 2017, Kerner filed a chapter 11 bankruptcy petition. The Debtor neither

 assumed nor rejected the Khagan Contract but instead filed a motion seeking authority to



                                                2
17-13514-mg        Doc 179   Filed 05/10/19 Entered 05/10/19 08:50:06               Main Document
                                           Pg 3 of 11


 conduct an auction sale of the Condominium Unit using the Khagan Contract as a stalking horse

 bid. (“Debtor’s Motion to Approve Bidding Procedures in Connection with the Sale of the

 Condominium Unit,” ECF Doc. # 18.) The Debtor falsely represented that the Khagans

 consented to the use of the Khagan Contract as a stalking horse bid. (Id. at 2.)

        When the Khagans became aware of Debtor’s attempt to auction the Condominium Unit

 and use the Khagan Contract as a stalking horse bid, the Khagans filed an objection to the

 proposed auction. (“Opposition to Auction Sale,” ECF Doc. # 157-2.) The Khagans stated that

 they never consented to subject the Khagan Contract to higher or better bids at a bankruptcy

 auction. (Opposition to Auction Sale ¶ 4.) In addition, the Khagans demanded the termination

 of the Khagan Contract and the return of their $191,800 down payment because the Debtor

 breached the Khagan Contract by failing to close the sale of the Condominium Unit by

 December 22, 2017. (Id. ¶¶ 4–6.) The Court sustained the Khagans’ objection and determined

 that: (i) the Debtor had no right to use the Khagan Contract as a stalking horse bid without

 Khagans’ consent; (ii) the Debtor breached the Khagan Contract by failing to close on December

 22, 2017; and (iii) the Debtor was to return the $191,800 down payment to the Khagans. (See

 “February 6, 2018 Order,” ECF Doc. # 43.) The February 6, 2018 Order terminated the Khagan

 Contract. (Id.)

        On March 2, 2018, the Debtor filed a motion to dismiss his bankruptcy case. (“Debtor’s

 Motion to Dismiss,” ECF Doc. # 54.) On March 8, 2018, Compass filed a motion to convert the

 Debtor’s chapter 11 case to a case under chapter 7. (“Compass’ Motion to Convert,” ECF Doc. #

 58.) On March 28, 2018, the Court granted Compass’ motion and the Debtor’s chapter 11 case

 was converted to case under chapter 7. (See “March 28, 2018 Order,” ECF Doc. # 63.)




                                                  3
17-13514-mg      Doc 179      Filed 05/10/19 Entered 05/10/19 08:50:06             Main Document
                                            Pg 4 of 11


        Compass filed its claim for brokerage commission in the amount of $83,960. Because

 Compass agreed to reduce its commission to 3% of the sale price, the actual amount of Compass’

 claim is $57,540 (“Claim”). The Trustee’s negotiation with Compass resulted in the Stipulation

 whereby Compass agreed to further reduce the Claim from $57,540 to $40,000. (See

 Stipulation.)

                                     II.     LEGAL STANDARD

        Settlements and compromises are favored in bankruptcy as they minimize costly

 litigation and further parties’ interests in expediting the administration of the bankruptcy

 estate. Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996). Under Bankruptcy Rule

 9019, the court has the authority to “approve a compromise or settlement.” FED. R. BANKR. P.

 9019(a). A court must determine that a settlement under Bankruptcy Rule 9019 is fair, equitable,

 and in the best interests of the estate before it may approve a settlement. In re Drexel Burnham

 Lambert Grp., Inc., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991) (citing Protective Comm. for

 Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)); see

 also Topwater Exclusive Fund III, LLC v. Sage Crest II, LLC (In re Sage Crest II), Nos.

 3:10cv978 (SRU), 3:10cv979 (SRU), 2011 WL 134893, at *8–9 (D. Conn. Jan. 14,

 2011); Cousins v. Pereira (In re Cousins), No. 09 Civ. 1190(RJS), 2010 WL 5298172, at *3

 (S.D.N.Y. Dec. 22, 2010); In re Chemtura Corp., 439 B.R. 561, 593–94 (Bankr. S.D.N.Y.

 2010); In re Lehman Bros. Holdings, 435 B.R. 122, 134 (S.D.N.Y. 2010).

        A court’s responsibility is to “canvass the issues and see whether the settlement falls

 below the lowest point in the range of reasonableness.” Chemtura, 439 B.R. at 594 (quoting In

 re W.T. Grant, Co., 699 F.2d 599, 608 (2d Cir.1983)). However, the court is not required to

 conduct a trial on the terms to approve a settlement. Id. Before making a determination,

 however, the court must inform itself of “all facts necessary for an intelligent and objective
                                                   4
17-13514-mg       Doc 179      Filed 05/10/19 Entered 05/10/19 08:50:06             Main Document
                                             Pg 5 of 11


 opinion of the probabilities of ultimate success should the claim be litigated.” O’Connell v.

 Packles (In re Hilsen), 404 B.R. 58, 70 (Bankr. E.D.N.Y. 2009) (quoting TMT Trailer Ferry, 390

 U.S. at 424). In addition, courts may give weight to the opinion of bankruptcy counsel

 supporting the settlement. Id. (“In [approving the settlement agreement], the court is permitted

 to rely upon ‘opinions of the trustee, the parties, and their attorneys.’”); Chemtura, 439 B.R. at

 594.

         Courts have developed standards to evaluate if a settlement is fair and equitable and

 identified factors for approval of settlements based on the original framework announced in TMT

 Trailer Ferry, Inc., 390 U.S. 414 (1968). The Second Circuit outlined the test for consideration

 of settlements under the Bankruptcy Rules in Motorola, Inc. v. Official Committee of Unsecured

 Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007). The factors to be

 considered are interrelated and require the court to evaluate:

                 (1) the balance between the litigation’s possibility of success and the
                 settlement's future benefits; (2) the likelihood of complex and
                 protracted litigation, “with its attendant expense, inconvenience, and
                 delay,” including the difficulty in collecting on the judgment; (3)
                 “the paramount interests of the creditors,” including each affected
                 class’s relative benefits “and the degree to which creditors either do
                 not object to or affirmatively support the proposed settlement;” (4)
                 whether other parties in interest support the settlement; (5) the
                 “competency and experience of counsel” supporting, and “[t]he
                 experience and knowledge of the bankruptcy court judge”
                 reviewing, the settlement; (6) “the nature and breadth of releases to
                 be obtained by officers and directors;” and (7) “the extent to which
                 the settlement is the product of arm’s length bargaining.”

 Id. (internal citations omitted).

         The burden is on the settlement proponent to persuade the court that the settlement is in

 the best interests of the estate. See 8 NORTON BANKRUPTCY LAW AND PRACTICE 3D § 167:2 (3d

 ed. 2011).



                                                   5
17-13514-mg      Doc 179      Filed 05/10/19 Entered 05/10/19 08:50:06             Main Document
                                            Pg 6 of 11


                                         III.    DISCUSSION

        A. Business Judgment Standard Applies to the Trustee’s Action

        The Court may consider the informed judgments of the Trustee and Trustee’s

 counsel. In In re Drexel Burnham Lambert Group, Inc., the court observed:

                Further, the court need not conduct a wholly independent
                investigation in formulating its opinion as to the reasonableness of
                a settlement. We may give weight to the informed judgments of the
                trustee or debtor-in-possession and their counsel that a compromise
                is fair and equitable, see, In re Carla Leather. Inc., 44 B.R. 457
                (Bankr. S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1985), and
                consider the competency and experience of counsel who support the
                compromise. See, In re Texaco, 84 B.R. 893 (Bankr. S.D.N.Y
                1988); In re International Distribution Centers. Inc., 103 B.R. 420
                (S.D.N.Y. 1989). And indeed, a court may approve a settlement
                even if it believes that the trustee or debtor-in-possession ultimately
                would be successful at trial. ln re Teltronics Services, Inc., 46 B.R.
                426 (E.D.N.Y 1984), aff’d, 762 F.2d 185 (2d Cir. 1985). Finally,
                we must consider the principle that “the law favors compromise.” In
                re Blair, supra, 538 F.2d at 851.

 134 B.R. at 505.

        The Debtor takes issue with the Stipulation, essentially arguing that Compass’ claim can

 be further reduced. However, the law provides the Trustee with “a substantial degree of

 prosecutorial discretion” when determining whether to bring a cause of action or not. In re V.

 Savino Oil & Heating Co., Inc., 91 B.R. 655, 656 (Bankr. E.D.N.Y. 1988); In re Consol. Indus.

 Corp., 330 B.R. 712, 715 (Bankr. N.D. Ind. 2005) (“A bankruptcy trustee is not required to

 prosecute every cause of action belonging to the bankruptcy estate. Instead, the trustee is given a

 substantial degree of discretion in deciding how best to administer the estate committed to his

 care and his actions are measured by a business judgment standard.” (internal citations omitted)).

 Moreover, courts “will not entertain objections to the trustee’s management of the debtor’s estate

 where the trustee’s conduct involves [her] good faith business judgment, is made on a reasonable



                                                  6
17-13514-mg       Doc 179      Filed 05/10/19 Entered 05/10/19 08:50:06               Main Document
                                             Pg 7 of 11


 basis, and is within the scope of the trustee’s authority under the Code.” In re Belmonte, 524

 B.R. 17, 29 (Bankr. E.D.N.Y. 2015) (quoting In re Taub, 441 B.R. 211, 216 (Bankr. E.D.N.Y.

 2010)). Here, the Debtor’s Motion amounts to an objection to the Trustee’s management of the

 estate. Because the Trustee enjoys a substantial degree of discretion and her negotiation with

 Compass resulted in a reduction of the Claim, the Court has little reason to second-guess the

 Trustee’s good faith business judgment that the Stipulation is reasonable.

         B. Settlements are Favored in Bankruptcy

         The Stipulation clearly falls within the range of reasonableness detailed in Iridium. First,

 the Stipulation provides immediate benefits to the estate as it reduces the Claim and allows the

 Trustee to expeditiously complete her administration of the estate. On the other hand, as

 explained below, the Claim is strongly supported by case law. Thus, litigation is unlikely to

 bring a net benefit to the estate. Second, continued litigation would undoubtedly incur additional

 administrative expense and reduce distributions to the two remaining general unsecured

 creditors. Moreover, continued litigation would diminish any surplus that the Debtor may have.

 Third, at the final stage of a chapter 7 case, the Stipulation promotes the paramount interests of

 the creditors in receiving prompt distributions from the estate without incurring further litigation

 expenses that would diminish the estate. Fourth, major constituencies, such as the Trustee and

 Compass, support the Stipulation. Lastly, the Court has no reason to doubt that the Stipulation

 resulted from arm’s length negotiation between the Trustee and Compass. Hence, the Court

 concludes that the Stipulation is fair and equitable and in the best interest of the estate.

         C. The Debtor Has Standing but His Motion Lacks Merit

         The Debtor likely has standing to challenge Compass’ claim. Section 502(a) provides

 that “a claim or interest, proof of which is filed under section 501 of this title . . . is deemed

 allowed, unless a party in interest . . . objects.” The Bankruptcy Code does not define the term
                                                    7
17-13514-mg       Doc 179     Filed 05/10/19 Entered 05/10/19 08:50:06              Main Document
                                            Pg 8 of 11


 “party in interest.” In the Second Circuit, a chapter 7 debtor becomes a party in interest with

 standing to object to a claim “only if there could be a surplus after all creditors’ claims are paid.”

 In re Magnesium Corp. of Am., 583 B.R. 637 (Bankr. S.D.N.Y. 2018) (emphasis in original)

 (quoting In re 60 E. 80th St. Equities, Inc., 218 F.3d 109, 115 (2d Cir. 2000)). See e.g., 5

 COLLIER ON BANKRUPTCY ¶ 502.02[2][c] (“In a chapter 7 case . . . the debtor usually has no

 pecuniary interest that would justify objecting to a claim unless there could be a surplus after all

 claims are paid.”); In re Roussopoulos, 198 B.R. 33, 44 n.9 (Bankr. E.D.N.Y. 1996) (“[A]n

 insolvent Chapter 7 debtor lacks standing to challenge a proposed sale of estate property because

 he lacks a pecuniary interest in such property.”).

        The Debtor’s estate now has $274,535.19 on hand after satisfying the secured claims of

 Wells Fargo and Investors Bank in the combined amount of $1,740,975.53 with the proceeds

 from the 363 sale of the Condominium Unit. (“Fee Application,” ECF Doc. # 153, at 1–2.)

 Administrative expenses include (i) $39,119.50 in professional fees and expenses of the Trustee;

 (ii) $99,475 in professional fees of the auctioneer; (iii) $975 in fees owed to the Office of the

 United States Trustee; and (iv) $27,113.57 in professional fees of Pick & Zabicki as Debtor’s

 chapter 11 counsel. Administrative expenses total $166,683.07. After deducting administrative

 expenses from the cash on hand, the estate has $107,852.12 available for distribution to

 unsecured creditors. A surplus would exist even if the Compass’ $57,540 Claim was paid in full;

 there would be a surplus of $25,153.76 after satisfying the only remaining unsecured claim filed

 by 515 East 72nd Condominium in the amount of $25,158.36. Therefore, the Court concludes

 that the Debtor is a party in interest with standing to challenge the Claim.

        A proof of claim is prima facie evidence of the validity and amount of a claim, and the

 objector bears the initial burden of persuasion. See FED. R. BANKR. P. 3001(f). The burden then



                                                   8
17-13514-mg       Doc 179      Filed 05/10/19 Entered 05/10/19 08:50:06             Main Document
                                             Pg 9 of 11


 shifts to the claimant if the objector produces “evidence equal in force to the prima facie case . . .

 which, if believed, would refute at least one of the allegations that is essential to the claim’s legal

 sufficiency.” In re Allegheny Intern., Inc., 954 F.2d 167, 173–74 (3d Cir. 1992) (quoting In re

 Holm, 931 F.2d 620, 623 (9th Cir. 1991)). When the burden shifts back to the claimant, he must

 prove by a preponderance of the evidence that under applicable law the claim should be

 allowed. See Raleigh v. Ill. Dep’t of Revenue, 530 U.S. 15, 20 (2000); In re Holm, 931 F.2d at

 623; In re Rockefeller Ctr. Props., 272 B.R. 524, 539 (Bankr. S.D.N.Y. 2000).

        Here, Compass has produced the Brokerage Agreement as the prima facie evidence of its

 claim. The Debtor, as the objector to the Claim, bears the initial burden of persuasion. The

 Debtor fails to sustain this burden. The Debtor argues that Compass is not entitled to any

 commission because it was not the procuring cause of the 363 sale and the transaction with the

 Khagans never closed. (Debtor’s Motion ¶ 9.) This argument is unpersuasive:

                [i]t is a well-settled rule in this State that in the absence of an
                agreement to the contrary, a real estate broker will be deemed to
                have earned his commission when he produces a buyer who is ready,
                willing and able to purchase at the terms set by the seller.

 Lane–The Real Estate Department Store, Inc. v. Lawlet Corp., 28 N.Y. 2d 36, 42 (1974); see

 also Stolen v. Bruaz Realty Corp. et al., 173 A.D.2d 927, 929 (3rd. Dept. 1991). Here, as

 reflected in the Khagan Contract, Compass produced the Khagans—a buyer who was ready,

 willing and able to purchase the property on the terms set in the Khagan Contract. “The broker’s

 ultimate right to compensation has never been held to be dependent upon the performance of the

 realty contract or the receipt by the seller of the selling price unless the brokerage agreement

 with the vendor specifically so conditioned payment.” Lawlet Corp., 28 N.Y. 2d at 42. Here, the

 Brokerage Agreement states that Compass is entitled to be paid commission when the property is

 sold and that the commission is due and payable at closing.


                                                   9
17-13514-mg       Doc 179      Filed 05/10/19 Entered 05/10/19 08:50:06              Main Document
                                            Pg 10 of 11


                If the Premises is sold during the Term, whether to a purchaser or to
                the Board that has exercised its right of first refusal during the Term
                or afterward (such purchaser or the Board, as applicable, the
                “Buyer"), you shall pay Broker a commission of four percent
                (4.00%) of the total sale price of the Premises. In the event that
                another licensed real estate broker is involved in this transaction on
                behalf of the Buyer, Broker shall split the commission with such
                cooperating broker pursuant to a separate agreement and in no event
                shall the commission paid by you exceed the amount set forth above.
                Any commission shall be due and payable at closing.

 (Brokerage Agreement ¶ 6.)

        The point here is not that Compass’ victory would be certain if it chose to litigate for its

 right to a full commission, but rather that its legal arguments are strong, which the Trustee and

 Compass no doubt considered in the negotiation leading to the Stipulation to allow a brokerage

 commission in a reduced amount. Compass’ argument is that its right to its commission accrued

 at the time the Khagan Contract was executed, with the commission then due and payable at the

 closing of the sale. Importantly, the Brokerage Agreement does not include any language

 conditioning Compass’ commission on the consummation of the sale to the Khagans. Thus,

 Compass may well have been entitled to its commission. See Bank of New York Mellon Trust

 Company, N.A. v. Morgan Stanley Mortgage Capital, Inc., 821 F.3d 297, 305 (2d Cir. 2016);

 Stonehill Capital, et al. v. Bank of the West, 28 N.Y.3d 439, 452 (2016).

        Moreover, even if the Brokerage Agreement had provided that Compass would only be

 entitled to its commission if the sale of the Condominium Unit to the Khagans closed (which it

 does not), Compass could and did argue that it would be entitled to its full commission. Where

 the seller and the broker expressly provide that a broker has no right to a commission unless a

 condition is fulfilled (i.e. closing), and the condition is not performed, the seller will nevertheless

 be liable for the brokerage commission if the seller was responsible for the failure to perform the

 condition. See Lawlet Corp., 28 N.Y. 2d at 43 (1974); Levy v. Lacey, 22 N.Y.2d 271, 279


                                                   10
17-13514-mg      Doc 179     Filed 05/10/19 Entered 05/10/19 08:50:06          Main Document
                                          Pg 11 of 11


 (1968). Here, Kerner, as the seller, was responsible for not closing the sale of the Condominium

 Unit by December 22, 2017.

                                       IV.    CONCLUSION

        Because the Trustee exercised her business judgment in entering the Stipulation with

 Compass and the Debtor failed to sustain the burden of proof in his motion to expunge the

 Claim, the Court GRANTS the Trustee’s 9019 Motion and DENIES the Debtor’s Motion.

        IT IS SO ORDERED.

 Dated: May 10, 2019
        New York, New York

                                             _____   Martin Glenn____________
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge




                                                11
